Citation Nr: 1603448	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye, from April 24, 2007 to May 14, 2007, and in excess of 70 percent from May 15, 2007, to include on an extraschedular basis.

2.  Entitlement to total disability based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970.  His service included service in the Republic of Vietnam.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in June 2006 the Veteran provided a substantive appeal of a denial of entitlement to TDIU and asked for a Board hearing.  In October 2008, the Veteran withdrew his claim for TDIU (rendering his request for a hearing moot), stating that he no longer wished to pursue a claim for TDIU because he understood that he had a combined schedular 100 percent rating.  However, the Board notes that a claim for TDIU may be beneficial to a Veteran with a schedular 100 percent rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(s) for the periods from March 8, 2005 to January 1, 2008 and from April 21, 2008 to August 1, 2008.  However, the remaining period on appeal does not include SMC, S-1.  Although the Veteran withdrew his appeal of a TDIU claim in October 2008, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has had his increased vision rating claim on appeal since April 2007 and has provided numerous statements regarding the effect of his vision on his ability to work.  As such, the Board will address a claim of TDIU, from the April 2007 increased rating claim date.

The Board additionally notes that the Veteran provided a statement disagreeing with the proposed reduction from 100 percent to 40 percent for his residuals of prostate cancer.  In the October 2007 rating decision on appeal, the RO reduced the Veteran's residuals of prostate cancer from 100 percent to 60 percent, effective January 1, 2008.  Although the Veteran provided disagreement with the ratings assigned for his vision loss, the Veteran did not provide a timely notice of disagreement with the RO's decision implementing the reduction.  The proposal to reduce, for which the Veteran provided a notice of disagreement, was not a final decision, and as such in order to appeal the reduction the Veteran needed to provide a notice of disagreement with the October 2007 final reduction decision.  As such, a claim regarding the disability rating reduction for residuals of prostate cancer is not currently on appeal.

The claim for increased vision ratings was previously before the Board in March 2014.  At that time the Board remanded the claim to the RO so that the issue of increased extraschedular ratings could be addressed by the Director of Compensation in the first instance.  The Director of Compensation provided a signed opinion on an extraschedular evaluation in November 2014.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's vision acuity readings showed that he had only light perception in his left eye, and vision in his right eye, at worst, correctable to 20/200.  As the Veteran has aphakia, his right eye vision is increased to the next worse level of 15/200.  The record does not contain evidence of ongoing visual acuity in the right eye worse than 15/200.

2.  The Veteran's service-connected disabilities and ratings from April 2007 are: residuals of a shell fragment wound to the left eye with aphakia and cataracts and diabetic retinopathy of the right eye (80 percent from April 24, 2007), residuals of prostate cancer (100 percent from March 8, 2005, 60 percent from January 1, 2008); posttraumatic stress disorder (PTSD) (30 percent from March 8, 2005); diabetes mellitus (20 percent from January 31, 2004); peripheral neuropathy (10 percent for each extremity from April 26, 2004); coronary artery disease (10 percent from February 26, 2008, 100 percent from April 21, 2008, and 10 percent from August 1, 2008); shell fragment scar on abdominal wall and erectile dysfunction (both noncompensably rated).  The Veteran has a combined schedular rating of 100 percent from March 8, 2005.

4.  The Veteran worked as a self-employed contractor installing ceramic, tile and marble from 1985 to 2003.  He noted he had four years of college education.  

5.  Resolving reasonable doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's vision, alone and in regard to his education and work history, precluded him from securing or following substantially gainful occupation.

6.  The Veteran's vision impairment alone warrants a TDIU rating from April 24, 2007 (date of the claim), and he has additional disabilities (independent of his visual impairment) ratable at 60 percent or more (prostate at 60 percent, combined 90 percent).


CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for residuals of a shell fragment would of the left eye with aphakia; cataracts and diabetic retinopathy of the right have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.20, 4.31, 4.75, 4.76, 4.83, 4.84a, Diagnostic Code 6007, 6029, 6062, 6069, 6068, 6067 (2008).

2.  The criteria for a TDIU have been met from April 24, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).

4.  The criteria for special monthly compensation based on one service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more (housebound rate) have been met for the entire period on appeal (from April 24, 2007).  38 U.S.C.A. § 1114(s), 5107, 5121; 38 C.F.R. § 3.350 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2007, May 2008 and July 2008, VA notified the Veteran of the information needed to substantiate and complete his claims for increased ratings, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided timely notice as to how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records and post service treatment records have been associated with the record.  His Social Security Administration (SSA) disability records have been obtained and associated with the virtual record.  In May 2005, August 2007, January 2009 and May 2012, the Veteran underwent VA examinations.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding. VA's duty to assist is met.

Increased Rating--eyes

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Here, the Veteran's claim was filed prior to that date (April 2007), and therefore the regulations in effect before December 2008 revision will apply.

The Veteran's residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye are listed as rated under 38 C.F.R. § 4.84a, Diagnostic Code 6069.  Diagnostic Code 6069 provides a 60 percent rating for blindness in one eye (having light perception only), with visual acuity of 20/100 in the other eye.  

Diagnostic Code 6068 provides a 70 percent rating for blindness in one eye, with visual acuity of 20/200 in the other eye; an 80 percent rating for blindness in one eye, with visual acuity of 15/200 in the other eye; a 90 percent rating for blindness in one eye, with visual acuity of 10/200 in the other eye; and a 100 percent rating for blindness in one eye and visual acuity of 5/200 in the other eye.

Additionally, Diagnostic Code 6062 provides a 100 percent rating for blindness in both eyes, having only light perception.

Diagnostic Code 6029 provides for a 30 percent rating for bilateral or unilateral aphakia.  The note attached to the Diagnostic Code states that the 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  The Board notes that the Veteran is service connected for residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye.

In May 2005, the Veteran was afforded a VA eye examination.  It was noted that the Veteran was hit in the left eye with shrapnel in service, causing a corneal laceration and traumatic cataract.  The injury left the Veteran legally blind in the left eye.  The Veteran noted that his left eye "turns out" as a result of the injury.  Visual acuity of the right eye was noted as uncorrected distance of 20/50, uncorrected near of 20/400, and corrected near and far of 20/20.  The Veteran's left eye visual acuity was of hand motion only.  His left eye was noted to be pseudophakic.  He was noted to have dot and blott hemorrhages in all four quadrants.  He also had a large macular scar in the right eye with an adjacent dark greenish Submacular lesion that would be consistent with a neovascular membrane.

A November 2006 VA optometry note indicated the Veteran had blurred vision in the right eye with and without glasses, both distance and far.  He reported his vision had deteriorated over the past 6-7 months.  His distance visual acuity was 20/50-2 on his right eye, and light perception only in his left eye.  Pinhole distance visual acuity was 20/50 in the right eye.  He was noted to have multiple hemorrhages in the overlying fovea in the right eye, as well as retinal thickening.  He was noted to have pseudophakia of the left eye, and a corneal scar of the left eye secondary to his in-service injury.  He had a chorioretinal scar, choroidal nevus, nuclear sclerosis and astigmatism of the right eye.  He had "near normal: 20/30 to 20/60, unspecified visual disturbance."

A December 2006 VA optometry consultation noted the Veteran had right eye hyperflurorescence early that intensified through the angiogram, with areas of focal hyperfluroescence superior and inferior arcade, and nasal retina.  He was referred for laser evaluation.  He was noted to have neovascularization at disc and neovascularization elsewhere (NVD/NVE) of the right eye with best corrected visual acuity of 20/50.  He had leakage of dye <500 um from the fovea in the right eye.  

In February 2007, the Veteran was seen by VA ophthalmology for treatment of floaters in the right eye for the past three days.  He stated he was referred for a "laser fill-in."  His distance vision was 20/160 in the right eye and 20/ hand motion in the left eye without correction.  He was found to have a small boat-shaped hemorrhage inferiorly and numerous dot blott heme throughout the post pole, some with white centers.  He was assessed with worsened proliferative diabetic retinopathy with new vitreous hemorrhage and increased NVD/NVE.

An April 2007 VA ophthalmology note showed a distance visual acuity of 20/125 in the right eye, and 20/ hand motion in the left with glasses present.  His distance visual acuity increased to 20/100 with pinhole present.

A May 2007 ophthalmology record noted the Veteran was status post panretinal photocoagulation for his right eye, during his last visit.  He reported a new heme in his right eye six days prior, and stated it was the "worse he has had yet."  His distance vision, without correction, was 20/200 in the right eye, with no improvement with pinhole.  He was assessed with diabetes mellitus with worsening proliferative diabetic retinopathy with multiple areas of pre-retinal heme; visual acuity has worsened since the last visit, likely secondary to increased blood.  He had a history of focal and fill-in panretinal photocoagulation in February, April and May 2007.   He was also noted to have cataract and pseudophakia.  And traumatic optic neuropathy of the left eye.  

A private June 2007 eye examination was performed in conjunction with the Veteran's claim for SSA disability benefits.  The physician found that the Veteran had best corrected right eye vision of "20/400," and best left eye vision of light perception only. 

In August 2007, the Veteran was afforded another VA eye examination.  His uncorrected visual acuity in the right eye was 20/100 +2 at distance and 20/100 at near.  This corrected to 20/100+2 at distance and 20/100 at near.  In the left eye, the uncorrected visual acuity was hand motion at distance and near, which could not be improved with refraction.  He was found to have prolific diabetic retinopathy, left corneal scar, left exotropia and left pseudophakia.

A September 2007 ophthalmology note showed the Veteran complained of difficulty with near vision.  He stated he could not read with his present glasses.  With glasses present, the Veteran's right distance vision was 20/200, and his left was 20/ hand motion.  There was no improvement with pinhole.  

An October 2008 ophthalmology note showed that without correction the Veteran had 20/ hand motion visual acuity in both eyes, with no improvement with pinhole.  He had 3+ diffuse vitreal hemorrhages in the right eye, "can visualize scant details of retinal vessels nasally."  

In January 2009, the Veteran was afforded another VA eye examination.  His visual acuity was noted to be less than 5/200.  He was found to be able to count fingers at 20 centimeters with corrected near and distance vision in the right eye.  He had hand motion vision only in the left eye.  His medical problem was noted as "blindness."  "The finding of a diffuse vitreal hemorrhage OD is consistent with recent examinations in ophthalmology and is associated with proliferative diabetic retinopathy OD...the severe decrease in best corrected visual acuities of both eyes prohibits effective testing of visual fields with Goldmann perimetry.  The severe decrease in visual acuity OD is more likely than not related to the diffuse vitreal hemorrhage OD and corneal scarring secondary to ocular trauma OS."  A February 2009 addendum noted that the Veteran's left vision was mistakenly recorded as hand motion without reference to test distance.  The perception of hand motion was recorded at approximately 4 feet.  The Veteran's right vision "improved from finger counting at 20 centimeters recorded at the examination to 20/80 upon examination with ophthalmology on January 30, 2009.  This is explained by their observation of almost complete resolution of the vitreal hemorrhage in that eye.  Further resolution of the vitreal hemorrhage and continued improvement of visual acuities could be seen in the future."

In May 2012, the Veteran was afforded another VA eye examination.  Uncorrected right eye distance and near vision was 20/200, uncorrected left eye distance and near vision was 5/200.  Right eye corrected distance was 20/50, and left was 5/200.  Corrected near vision was 20/40 or better in the right eye and 5/200 in the left eye.  The examiner noted the Veteran was able to perceive objects, hand movements or count fingers at 3 feet.  He was also noted to see hand motion at four feet with his left eye.  He did not have bilateral visual acuity of 20/200 or less.  He was noted to have pseudophakic bilateral lens.  He had no incapacitating episodes in the prior year.  The examiner noted that the Veteran's eye sight would impact his ability to work as he did not meet the legal requirements for a driver's license, and he would be "limited from occupations requiring 'normal' vision."  Examiner noted the Veteran's vision was stable as compared to the 2009 examination, and then noted that the Veteran's right eye vision had improved since the 2009 examination.

As is evident in the above medical records listing, the Veteran's visual acuity has fluctuated significantly over the years.  From May 2005 to December 2006, his corrected right eye distance vision was 20/50.  Then in February 2007 his vision took a turn for the worse and his best corrected vision from February 2007 to September 2007 included the following: 20/160, 20/125, 20/200, 20/200, "20/400," 20/100 and 20/200.  During the January 2009 VA examination the Veteran's right vision reached a low of less than 5/200, with the ability to count fingers at 20 cm.  However, this low lasted less than a month, as the February 2009 addendum noted his vision improved to 20/80.  Lastly, in 2012, his vision was 20/50 again.  

The Board finds that the Veteran's residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye should not have a staged rating of 60 percent from April 24, 2007 to May 14, 2007.  His vision was unstable, and a staged rating for less than a month is unreasonable.  Given the change in vision over the course of 2007, the Board will resolve reasonable doubt in the Veteran's favor and provide the highest rating available for that period.  As he was noted to have vision of 20/200 in May and September 2007, as well as "20/400" in June 2007 and "blindness" in early January 2009, the Board will address the rating criteria as though the Veteran's better eye (right eye) has a visual acuity of 20/200.  Under Diagnostic Code 6068, with one eye having light perception only, and the other having visual acuity of 20/200, a 70 percent rating is warranted.  The Board notes that the Veteran's vision appears to have improved and stabilized between late January 2009 and 2012; however, the Board will not disturb the RO's 70 percent rating for that time.  

Additionally, the Board notes that Diagnostic Code 6029 for aphakia provides that the "corrected vision of one or both aphakic eyes will be take one step worse than the ascertained value, however, not better than 20/70 (6/21)."  The corrected vision for the left eye cannot be worsened.  The corrected vision for the right eye will be worsened to 15/200, resulting in an 80 percent evaluation for the period on appeal.  A rating in excess of 80 percent is not warranted.  The Board has taken the worst of the Veteran's corrected right vision over a period of years, and assigned a worsened value based on the Veteran's aphakia (noted as bilateral pseudophakia in the 2012 examination).  The Veteran had one brief period in January 2009 where his right vision decreased to counting fingers at 20 centimeters and the examiner assessed "blindness."  This sudden decrease in vision, attributed to hemorrhage within the eye, resolved within a matter of weeks.  The Board is not assigned a staged rating of 100 percent for a momentary increase in disability.  No other records indicate that the Veteran's right vision was worse than 15/200.  

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In its March 2014 remand, the Board directed the RO to refer the increased rating claim to the Director, Compensation service for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).

The record contains two responses from the Board request of the Director, Compensation Service.  A September 2015 response, which is unsigned, recommended a higher evaluation be granted on an extraschedular basis of entitlement.  This opinion is based on the May 2012 examiner's statement that the Veteran did not meet the legal requirements for a driver's license and that he would be limited in occupations which require "normal" vision.  The Reasons and Bases explanation further noted the Veteran's prior employment as a self-employed contractor between 1985 and 2003 included work with power tools, such that his visual acuity could be a potential hazard in his prior line of work.  It continued that the evidence suggested his vision impacted his ability to work, and that therefore his visual impairment was exceptional or unusual and rendered the schedular standards impractical.

A signed November 2015 opinion, provided on VA letterhead, concluded that no unusual or exceptional disability pattern has been demonstrated that would render application of the rating criteria impractical.  The Director noted that the Veteran "has difficulty seeing but is not blind by VA standard.  The examiner indicated the Veteran's inability to obtain a driver's license and to be precluded from an occupation requiring "normal vision" were things that would be addressed within the regular rating criteria.

The Board finds that an extraschedular rating is not warranted in this case.  The Veteran's visual acuity is described within the 2008 regulations, and the regulations provide for increased ratings for increased disability.  Here, the Veteran's vision has fluctuated during his period on appeal and the Board has provided his rating for the entire period based on his poorest visual acuity.  This rating was then increased by use of the rating criteria for aphakia.  The rating schedule is designed to compensate Veteran's for their level of disability, including the functional impact of their disabilities.  An 80 percent rating takes into account that the Veteran does not have "normal" vision.  The September 2015 unsigned extraschedular analysis addressed how the Veteran's vision and inability to obtain a license impacted his ability to be employed in a profession he had for 20 years and with his education level.  This is a TDIU evaluation.  The Board finds that the Veteran's disability level is addressed by the regulations, and notes that increased ratings were provided, and that further higher evaluations are available if his vision continues to decline.  The absence of a driver's license and having less than "normal" vision do not meet the threshold for a marked interference with employment.  Additionally, the record does not show frequent hospitalizations for the Veteran's vision.  As such, entitlement to a higher extraschedular rating for his residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye is not warranted.

TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

As noted in the introduction, the Veteran initially appealed a claim of TDIU to the Board.  However, before that issue was certified to the Board, the Veteran withdrew the claim.  His statement makes it clear that he withdrew the claim because he had been informed that there was no benefit to a TDIU claim when he was already schedular rated 100 percent disabled.  

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

Initially, the Board notes that special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) has been granted for the periods from March 8, 2005 to January 1, 2008 and from April 21, 2008 to August 1, 2008.  As such, this analysis will apply to the dates after April 24, 2007 that are not already covered by SMC S-1.  

As noted above, the Veteran is blind in his left eye and has limited vision in his right eye.  He has provided numerous statements regarding the impact of his vision on his employability, particularly that he is not able to drive.  The May 2012 examiner noted that the Veteran's vision precluded driving and that he would be precluded from any employment which required "normal" vision.  An unsigned September 2015 Director, Compensation Services letter noted that the Veteran's vision impacted his employability as his prior employment of roughly 20 years required the use of power tools, which his vision would now render hazardous.  The Board also notes that the Veteran's vision is unstable due to hemorrhages in his right eye which can further limit his vision from the stable 20/50 to the 20/200 for which he is rated.  His vision meets the schedular requirements for TDIU, as it is rated as 80 percent disabling, and the Board finds that the Veteran is unable to secure and maintain better-than-marginal employment as a result of his visual acuity alone.

As such, the Veteran had a single disability (vision) rated at 100 percent (TDIU) with additional disabilities rated at 60 percent or more (prostate cancer at 60 percent) involving different anatomical segments or bodily systems, effective April 24, 2007.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  The grant of TDIU based on a single disability can satisfy the "single disability rated at 100 percent" requirement under the SMC rate for "total plus 60 percent" or the "housebound" rate of SMC.  A veteran is entitled to SMC when the veteran has "a service-connected disability rated as total" and a separate disability or disabilities rated at 60% or higher.  38 U.S.C. § 1114(s).  Therefore, with the grant of TDIU based on visual acuity alone, the Veteran is entitled to SMC at the "housebound" rate under 38 U.S.C.A. § 1114(s).  As the RO has previously addressed the issues of SMC, the Board has jurisdiction to determine that it is warranted in this case. 


ORDER

Entitlement to an increased rating of 80 percent for residuals of a shell fragment would of the left eye with aphakia, cataracts and diabetic retinopathy of the right eye, for the entire period on appeal, is granted.

Entitlement to TDIU is granted from April 24, 2007, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to SMC, at the "housebound" rate, is granted from April 24, 2007, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


